DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 4/03/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                   
Claim Objection
2.       Claim 1 is objected to because of the following informalities:
          Regarding claim 1, line 1, “the first device” should be changed to --- the device ---. 

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkin et al. (US Pub. 2011/0043233; hereinafter “Arkin”).
       Regarding claim 1, Arkin discloses, in Fig. 3, a system comprising:        a unit under test (UUT) (a semiconductor device 152, see Fig. 1 and paragraph [0018]);         an instrument (probes 302, in Fig. 3);          a device (a test device 306, in Fig. 3) connected to the instrument (302);           an equipment (a tester or test head, not shown, electrically connected to the test device 306 via an electrical interface 310) connected to the first device (306), the equipment being configured to receive measurements of the UUT from the instrument through the device (see [0022]);        the device (306) being configured to:                    detect current anomaly between the instrument and the equipment (the overcurrent detector 320 configured to detect excessive current from the probe 302 contacted on terminals of a failed semiconductor device or a failed DUT 152; see [00306]);                    in response to detecting the current anomaly, disconnect the instrument from the equipment (in response to the detected overcurrent current, a switch 320 of the test device 306 disconnected the probe 302 from the tester; see [0036]) .
       Regarding claim 4, Arkin discloses the system of claim 1, wherein the device is integrated in the equipment (see Fig. 3).

Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arkin in view of Knierim et al. (US. Pub. 10041975; hereinafter “Knierim”).
        Regarding claim 2, Arkin discloses a system of claim 1, except for specifying that wherein the device is integrated in the equipment.         Knierim discloses, in Figs. 1 and 6, an automatic probe ground connection checking system (600, in Fig. 6) comprising a unit under test (DUT 602); an instrument (two probes 606a-608a); a device (604) connected to the instrument (606a, 608a); an equipment (an oscilloscope) connected to the device (604), wherein the device is integrated in the equipment (checking a ground connection between an oscilloscope and a DUT; see col. 4 line 65 to col. 5 line 26).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe system of Arkin by having probe ground connection checking techniques for checking a ground connection between the DUT and the test equipment as taught by Knierim for purpose of achieving an automated probe-to-DUT ground connection verification.
Allowable Subject Matter
8.        Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.         Claims 6-15 are allowed over the prior arts of record.
          Regarding claim 6, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … the second circuit being configured to: measure second current flowing along a second line between the equipment to the instrument; transmit the measurement of the second current to the first circuit; receive the measurement of the first current from the first circuit; the first circuit being further configured to receive the measurement of the second current from the second circuit; and in response to presence of current anomaly between the measurements of the first and second currents: the first circuit is configured to deactivate at least one switch among the first circuit to disconnect the instrument from the equipment; and the second circuit is configured to deactivate at least one switch among the second circuit to disconnect the instrument from the equipment” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 7-14, the claims are allowed as they further limit allowed claim 6.
           Regarding claim 15, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … measuring second current flowing along a second line between the equipment to the instrument; comparing the measurements of the first current and the second current; identifying a presence of current anomaly based on the comparison of the measurements of the first and second currents; and in response to the presence of the current anomaly, disconnecting the instrument from the equipment” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 16-20, the claims are allowed as they further limit allowed claim 15.


Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             a. Chen (U.S Pub. 2018/0278043) discloses a system includes a surge protection circuit electrically connected via a signal transmission line between a source and an oscilloscope, and including a diode configured to be reverse biased, responsive to a voltage of the source being less than a threshold, to decouple an impedance of the circuit from the transmission line and forward biased, responsive to the voltage being greater than the threshold, to couple the impedance to absorb excess energy of the voltage (see specification for more details).              b. Huebner (U.S Pub. 2010/0013503).

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/6/2022